Opinion issued September 29, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00576-CR
                              NO. 01-15-00577-CR
                           ———————————
                    BELANDA FAYE PRUITT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


     On Appeal from the County Court at Law No. 1 and Probate Court
                         Brazoria County, Texas
                 Trial Court Case Nos. 209426 & 209428


                         MEMORANDUM OPINION

      On August 19, 2015, appellant, Belanda Faye Pruitt, filed motions to dismiss

these appeals. The motions to dismiss comply with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in these cases. See TEX. R. APP.
P. 42.2(a), (b). Accordingly, we grant the motions and dismiss the appeals. We

dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2